                  Case 1:18-cv-02002-ELH Document 12 Filed 08/14/19 Page 1 of 2



                                   IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF MARYLAND

ALEXANDRA DEITEMYER
                                                                   *
       Plaintiff,
                                                                   *
       v.                                                                               Case No.
                                                                                                         ELH-18-CV-2002
                                                                   *
STEVEN RYBACK, ET AL.,
       Defendant.                                                  *

                                   DISCLOSURE OF CORPORATE INTEREST


Check all that apply:

       I certify, as party/counsel in this case that            The Bierer Law Group, P.A.
                                                                                                  (name of party)

is not an affiliate or parent of any corporation, and no corporation, unincorporated association,
partnership or other business entity, not a party to the case, has a financial interest in the outcome
of this litigation as defined in Local Rule 103.3 (D. Md.).




       The following corporate affiliations exist with                                                                    :
                                                                                                     (name of party)



                                                                                                                          .
                                                      (names of affiliates)




    The following corporations, unincorporated associations, partnerships or other business
entities which are not parties may have a financial interest in the outcome of this litigation:
CNA Insurance Company                                                                                                     .
                                          (names of entities with possible financial interests)




DisclosureCorpInterest (03/2015)
           Case 1:18-cv-02002-ELH Document 12 Filed 08/14/19 Page 2 of 2
Disclosure of Corporate Interest




    In a case based on diversity jurisdiction, the following is a list of all members of

________________________________ and their states of citizenship:
           (name of LLC party)



___________________________________                    ____________________________________
           (name of member)                                               (state of citizenship)


___________________________________                    ____________________________________
           (name of member)                                               (state of citizenship)


___________________________________                    ____________________________________
           (name of member)                                               (state of citizenship)


___________________________________                    ____________________________________
           (name of member)                                               (state of citizenship)




Note: If there are additional LLC members, please provide their names and states of citizenship
on a separate sheet of paper.




08/14/19                                               /s/ Daniel Hodges
Date                                                   Signature
                                                       Daniel Hodges, Esq. (Fed. Bar #28252)
                                                       Printed name and bar number
                                                       7240 Parkway Drive, 4th Floor, Hanover, Maryland 21076

                                                       Address
                                                       hodges@ewmd.com
                                                       Email address
                                                       410-752-7474
                                                       Telephone number
                                                       410-752-0611
                                                       Fax number




                                                  2
